DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant recites the limitations “….wherein a reference signal density of a Physical Downlink Control Channel (PDCCH) is higher than a reference signal density of a Physical Uplink Shared Channel (PUSCH)" is not found in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 3, 4, 7-9, 11, 12, and 15-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,305,662. Although the claims at issue are not identical, they are not patentably distinct from each other because Independent claim 1 of the present of application are broader in scope and thus encompass the subject matter already claimed in allowed claim 1 in respectively of US patent application 15/698,054, US Patent No: 10,305,662. 
This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant Application
Patent No. 10,305,662, Application #15/698,054
1. A wireless communication method comprising: 
   receiving a reference signal and a data signal, based on a coverage enhancement level represented by a 













   wherein usage of resource elements for the reference signal in a specific channel is indicated by a System Information Block (SIB)





   a receiver that receives a reference signal and a data signal in a Physical Resource Block (PRB) transmitted with 
   the number of resource elements transmitting the reference signal in the PRB is determined by the coverage enhancement level, the channel type and/or the coding rate of the data signal, the data signal is used to transmit a System Information Block (SIB) 1, and 
   usage of resource elements transmitting the reference signal in the PRB is indicated by a Master Information Block (MIB) or is specified, and 
   usage of a plurality of resource elements transmitting a plurality of reference signals in a plurality of PRBs other than the PRB, for a plurality of SIBs other than first SIB1, is indicated by the SIB1.


6.  The method according to claim 1, wherein the data signal is used for transmitting Physical Downlink Shared Channel (PDSCH) or Physical Uplink Shared Channel (PUSCH).
8. The method according to claim 1, wherein the usage of the resource elements for the received reference signal is configured by Radio Resource Control (RRC), is predefined, or is recommended by a user equipment through a Channel Quality Indicator (CQI).
7.  The method according to claim 1, wherein the usage of resource elements transmitting the reference signal in the PRB is configured by Radio Resource Control (RRC), is predefined or is recommended by user equipment through Channel Quality Indicator (CQI). 
9. A wireless communication device comprising: a receiver, which, in 
    circuitry, which, in operation, processes the reference signal and the data signal received by the receiver, 
 
    









   wherein usage of resource elements for the reference signal in a specific channel is indicated by a System Information Block (SIB).



   wherein the reference signal is a Cell-specific Reference Signal (CRS) or a Demodulation Reference Signal (DMRS), and



   the number of resource elements transmitting the reference signal in the PRB is determined by the coverage enhancement level, the channel type and/or the coding rate of the data signal, the data signal is used to transmit a System Information Block (SIB) 1, and 
   usage of resource elements transmitting the reference signal in the PRB is indicated by a Master Information Block (MIB) or is specified, and 
   usage of a plurality of resource elements transmitting a plurality of reference signals in a plurality of PRBs other than the PRB, for a plurality of 
3.  The method according to claim 1, wherein at least a part of the reference signal transmitted in the PRB reuses existing Cell-specific Reference Signal (CRS), Demodulation Reference Signal (DMRS), Channel State Information Reference Signal (CSI-RS) and/or other existing reference signals.

6.  The method according to claim 1, wherein the data signal is used for transmitting Physical Downlink Shared Channel (PDSCH) or Physical Uplink Shared Channel (PUSCH), and the usage of resource elements for transmitting the reference signal in the PRB is indicated by Modulation and Coding Scheme (MCS) indicated in Downlink Control Information (DCI), which is transmitted in Physical Downlink Control Channel (PDCCH) or 

7.  The method according to claim 1, wherein the usage of resource elements transmitting the reference signal in the PRB is configured by Radio Resource Control (RRC), is predefined or is recommended by user equipment through Channel Quality Indicator (CQI).
17. (New) The method according to claim 1, wherein the specific channel is a Physical Downlink Control Channel (PDCCH).
6. The method according to claim 1, wherein the data signal is used for transmitting Physical Downlink Shared Channel (PDSCH) or Physical Uplink Shared Channel (PUSCH), and the usage of resource elements for transmitting the reference signal in the PRB is indicated by Modulation and Coding Scheme (MCS) indicated in Downlink Control Information (DCI), which is transmitted in Physical Downlink Control Channel (PDCCH) or 

6. The method according to claim 1, wherein the data signal is used for transmitting Physical Downlink Shared Channel (PDSCH) or Physical Uplink Shared Channel (PUSCH), and the usage of resource elements for transmitting the reference signal in the PRB is indicated by Modulation and Coding Scheme (MCS) indicated in Downlink Control Information (DCI), which is transmitted in Physical Downlink Control Channel (PDCCH) or Enhanced Physical Downlink Control Channel (EPDCCH).


Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 9, 15, 17, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Papasakellariou et al. (US 2015/0085717).
 	Regarding claims 1 and 9, Papasakellariou teaches a wireless communication method comprising: receiving a reference signal and a data signal, based on a coverage enhancement level represented by a number of transmission repetitions (Paragraph 0082……DL signals include data signals conveying information content…….and reference signals (RS). See abstract….Methods and apparatus are provided for a base station to transmit and for a UE to detect broadcast information when the UE operates in a Coverage Enhancement (CE) mode. The base station transmits repetitions of signaling conveying broadcast information. Also see Paragraphs 0123, 0133, and 0145); and 
 	processing the reference signal and the data signal received by the receiving (Paragraph 0082……DL signals include data signals conveying information content…….and reference signals (RS), …….An eNB, such as eNB 102, can transmit data information…The eNB, such as eNB 102, can transmit one or more of multiple types of RS…….A CRS can be transmitted over a DL system BandWidth (BW) and can be used by UEs, such as UE 114 or UE 116, to demodulate data or control signals or to perform measurements (processing)),  wherein the reference signal is a Cell-specific (Paragraph 0082……..The eNB, such as eNB 102, can transmit one or more of multiple types of RS, including a UE-Common RS (CRS), a Channel State Information RS (CSI-RS), and a DeModulation RS (DMRS)), and 
 	wherein usage of resource elements for the reference signal in a specific channel is indicated by a System Information Block (SIB) (Paragraph [0082……eNB 102 can also indicate to UEs, through a system Information Block (SIB), that a DL Sub-Frame (SF), in a period of 10 successive SFs that is referred to as a frame, is configured (usage of resource elements) as a Multicast-Broadcast Single Frequency Network (MBSFN) SF).  
 	Regarding claims 7 and 15, Papasakellariou teaches the method according to claim 1, wherein the data signal is used to transmit a Physical Downlink Shared Channel (PDSCH) or a Physical Uplink Shared Channel (PUSCH) (Paragraph 0082 and 0195). 
 	Regarding claims 17 and 20, Papasakellariou teaches the method according to claim 1, wherein the specific channel is a Physical Downlink Control Channel (PDCCH) (Paragraph 0082).   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou et al. (US 2015/0085717) in view of Ko et al. (US Patent #8,675,481). 
 	Regarding claims 3 and 11, Papasakellariou fails to teach the method according to claim 1, wherein the number of resource elements for the received reference signal is different from a channel type.  
 	However, in related art, Ko fails to teach the method according to claim 1, wherein the number of resource elements for the received reference signal is different from a channel type (Claim 11). Therefore, it would have been obvious to one of .
Claims 4, 12, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou et al. (US 2015/0085717) in view of Gao et al. (US 2012/0281555). 
 	Regarding claims 4 and 12, Papasakellariou fails to teach the method according to claim 1, wherein a reference signal density of a Physical Downlink Control Channel (PDCCH) is higher than a reference signal density of a Physical Uplink Shared Channel (PUSCH).  
 	However, in related art as best understood by 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, Gao teaches the method according to claim 1, wherein a reference signal density of a Physical Downlink Control Channel (PDCCH) is higher than a reference signal density of a Physical Uplink Shared Channel (PUSCH) (Paragraphs 0077 and 0083, ….PDSCH will be smaller than that on the PDCCH, since the RS density per subframe for CRS2 and CRS3 is 8/(4*12 is about 4.7%. That means PUSCH also will be smaller than that on the PDCCH since PUSCH is Physical Uplink Shared Channel and PDSCH is Physical Downlink Shared Channel).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Gao’s teaching about wherein a reference signal density of a Physical Downlink 
 	Regarding claims 19 and 22, Papasakellariou fails to teach the method according to claim 1, wherein when a request for increasing a density of the reference signal is transmitted, the DMRS or the CRS is reused in a user equipment.  
 	However, in related art, Gao teaches the method according to claim 1, wherein when a request for increasing a density of the reference signal is transmitted, the DMRS or the CRS is reused in a user equipment (Paragraph 0083). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Gao’s teaching about wherein a reference signal density of a Physical Downlink Control Channel (PDCCH) is higher than a reference signal density of a Physical Uplink Shared Channel (PUSCH)  with Papasakellariou’s invention for good channel estimation (See Gao, Paragraph [0083]).
 Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou et al. (US 2015/0085717) in view of Chen (US Patent #10,785,758). 
 	Regarding claims 8 and 16, Papasakellariou fails to teach the method according to claim 1, wherein the usage of the resource elements for the received reference signal is configured by Radio Resource Control (RRC), is predefined, or is recommended by a user equipment through a Channel Quality Indicator (CQI).  
 	However, in related art, Chen teaches the method according to claim 1, wherein the usage of the resource elements for the received reference signal is configured by .
Allowable Subject Matter
Claims 18 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 18 and 21, the prior art of record fails to teach the method according to claim 1, wherein when the coverage enhancement level is 2 or more, the CRS in the received reference signal is added without changing a density of DMIRS in the reference signal.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 4, 7-9, 11, 12, and 15-22,  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Popovic et al. (US Patent #10,708,900), Chung et al. (US Patent #9,444,596), Janis et al. (US 2016/0218783), Nogami et al. (US 2016/0135181), Rao (US 2015/0319709), and Ouchi (US 2015/0043465).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E REGO whose telephone number is (571)272-8132. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E REGO/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        Tel 571-272-8132